DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 8-10 disclose retrieving, parsing, determining and generating limitations, however, it is unclear as to what is performing these limitations as the claims fail to disclose what is performing these steps.  Therefore, the claims are rejected for failing to clearly and distinctly disclose what is performing the steps of the claims.
Claims 5 and 12 disclose listing a first prefix limitation, however, it is unclear as to what is performing this listing step.  Therefore, the claims are rejected for failing to clearly and distinctly disclose what is performing the listing steps of the claims.
Claims 6 and 13 disclose repeating the retrieving, the parsing, the determining, and the generating limitations, however, it is unclear as to what is performing these limitations as the claims fail to disclose what is performing these steps.  Therefore, the claims are rejected for failing to clearly and distinctly disclose what is performing the steps of the claims.
Dependent claims 4, 7, 11 and 14 are also rejected for failing to cure the deficiencies of their respective independent claims.
Claims 5, 12 and 19 disclose listing the first prefix with a listing performance of O(N), however, it is unclear as to where the first prefix is being listed.  Additionally, it is unclear as to what a listing performance of O(N) entails as the claims disclose what “N” represents but fails to disclose what a listing performance of “O” entails/represents.  Therefore, the claims are rejected for failing to clearly and distinctly disclose where the first prefix is being listed and what a listing performance of “O” entails/represents.

Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, independent claims 1, 8 and 15 recite a method, a computer readable medium and a system, respectively, the system comprising multiple elements (a storage device, a processing circuit and a memory cache), and therefore are a process, a manufacture and a machine, which are statutory classes of invention.
At step 2A, prong one, the claim(s) recite(s):
parsing the first key name into the first prefix, the first bucket, and the first key;  10
parsing the first key name comprising a first prefix, a first bucket, and a first key, the first prefix indicating the first bucket; 
determining the first prefix, the first bucket, and the first key based on a first delimiter.

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally. That is, other than reciting a computer readable medium and a system comprising a storage device, a processing circuit and a memory cache to perform the parsing and determining, nothing in the claim elements preclude the steps from being performed mentally/with pen and paper. For example, a user who receives a key name can mentally and/or with pen and paper parse the key name to determine the first prefix, the first bucket, and the first key based on a first delimiter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite a mental process.
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claims recite the additional elements of a computer readable medium and a system comprising a storage device, a processing circuit and a memory cache. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). These limitations can also be viewed as an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer readable medium and a system comprising a storage device, a processing circuit and a memory cache amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The additional claim elements are:
retrieving a first key name from a storage device of the network key value indexing system, the first key name identifying a first prefix, a first bucket, and a first key, the first prefix indicating the first bucket;  
generating a hash table in a memory cache of the network key value indexing system to associate the first prefix with the first key;
retrieving a first key name from a storage device; 
generating a hash table in a memory cache by associating the first prefix with the first key.

The limitations “retrieving a first key name…” are mere data gathering, insignificant extra-solution activity, and well-understood, routine, and conventional activities. The limitations “generating a hash table…” are well-understood, routine, and conventional activities.
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and mere data gathering such as v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754. See MPEP 2106.05(d) and 2106.05(g).  Thus, the claims are not patent eligible.

Dependent claims 2-6, 9-13 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 2A, prong one, the claim(s) recite(s):
parsing the second key name into the first prefix, the first bucket, a second prefix, a 20second bucket, and a second key; 
determining the second prefix, the second bucket, and the second key based on the first delimiter and a second delimiter;
parsing the third key name into the first prefix, the first bucket, and a third key;  
determining the third key based on a third delimiter;
repeating the 15parsing and the determining during a startup of the network key value indexing system in response to a system crash or power-cycle;
repeating the 15parsing and the determining in response to a system crash or power-cycle.
These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally. Nothing in the claim elements preclude the steps from being performed mentally/with pen and paper. For example, a user who receives information regarding second and third key names can parse the second and third key names and determine prefixes, buckets and keys based on delimiters and continually repeat this process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite a mental process.
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claims recite the additional elements of a computer readable medium and a system comprising a storage device, a processing circuit and a memory cache. These elements are recited at a high-level of generality such that the amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). These limitations can also be viewed as an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer readable medium and a system comprising a storage device, a processing circuit and a memory cache amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The additional claim elements are:
retrieving a second key name from the storage device, the second key name identifying the first prefix, the first bucket, a second prefix, a second bucket, and a second key, the second prefix indicating the first bucket and the second bucket;
wherein generating the hash table in the memory cache comprises associating the second prefix with the second key;
retrieving a third key name from the storage device, the third key name identifying the first prefix, the first bucket, and a third key;
wherein generating the hash table in the memory cache comprises associating the first prefix with the third key;
wherein the memory cache is volatile memory;
listing the first prefix with a listing performance of O(N) where N is a number of keys and buckets associated with the first prefix’
repeating the 15retrieving and the generating during a startup of the network key value indexing system in response to a system crash or power-cycle.


The limitations “retrieving a second key name…,” “retrieving a third key…,” and “repeating the retrieving…” are in mere data gathering, insignificant extra-solution activity, and well-understood, routine, and conventional activities. The limitations “wherein the generating…the second prefix…,” “wherein the generating…the first prefix…,” and “repeating the…generating….” are well-understood, routine, and conventional activities.  The limitations “wherein the memory…” and “listing the first prefix…” are nominal or tangential additions to the claims do not integrate the abstract idea into a practical application, do not impose any meaningful limits on practicing the abstract idea, and considered individually and as part of the claim as a whole, they do not add significantly more than the abstract idea itself.
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and mere data gathering such as v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754. See MPEP 2106.05(d) and 2106.05(g).  Thus, the claims are not patent eligible.
Allowable Subject Matter
Claims 7 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution and reducing potential 35 USC § 112(a) or 35 USC § 112, 1st paragraph issues that can arise when claims are amended.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.  The examiner thanks the Applicant in advance for providing support for any amendments or newly added claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hazel (US 2019/0065545): efficiently storing and analyzing files in object storage and file compression; 
Katz (US 2016/0103858): modifying, searching and/or accessing data within the trie data structure; 
Kruus (US 2014/0310476): bucketized multi-index low-memory data structure configured to store multiple keys; 
Ransil (US 8,392,400): data storage and retrieval searchable indexes for data stores; 
Sun (US 2020/0045010): naming service in a distributed memory object architecture that enables memory-speed data access for both memory semantics and storage semantics in a distributed environment; 
Weininger (US 2007/0239716): allow third party content providers to create enhancements to a search result page triggered on queries matching certain patterns for display of specialized search results; 
Wu (US 10,838,940): Storage and retrieval of data in a key-value store/database supporting key range based retrieval; and 
Zhang (US 2013/0339000): efficiently computing a metric that is indicative of frequency of co-occurrence of a sequence of tokens (e.g., words) in a corpus of text relative to an expected frequency of co-occurrence of the sequence of tokens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166